Citation Nr: 1409859	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-05 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from April 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision November 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On VA examination in October 2011, the VA examiner expressed the opinion that it was less likely as not that the current hearing loss could be attributed to military service, because there was no evidence of worsened hearing during service and hearing was normal after service in 1985 examination.  

After the VA examination, the Veteran testified that his hearing loss began during service and then worsened after he was out of the service and that he did not have post-service noise exposure.  As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran, to determine: 


Whether it is at least as likely as not (approximately 50 percent probability) that the left ear hearing loss is related to noise exposure in service from the April 1973 to April 1976.

In formulating an opinion, the VA examiner must consider the Veteran's statements about noise exposure and impaired hearing in service as well as the Veteran's statement that he did not have post-service noise exposure.  

Also, the VA examiner is asked to address the significance of the results of the audiograms in 1977, 1981, and 1985 for Reserve service as it relates to the onset of hearing loss in service from 1973 to 1976.  

The Veteran's file must be made available to the examiner for review.  

2.  After the development has been completed, adjudicate the claim of service connection for left ear hearing loss.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


